Citation Nr: 1423595	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  11-31 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to recognition of the appellant as the surviving spouse of the Veteran for Department of Veterans Affairs (VA) purposes to include nonservice-connected death pension benefits.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Counsel



INTRODUCTION

The Veteran served on active duty from May 1948 to May 1954.  He died in May 2001, and the appellant is seeking recognition as his surviving spouse for VA purposes including nonservice-connected death pension benefits.

This matter comes before the Board of Veterans' Affairs (VA) on appeal from a September 2010 decision by the VA Regional Office (RO) in Milwaukee, Wisconsin, which denied the appellant's claim for entitlement to recognition as the Veteran's surviving spouse for VA purposes including nonservice-connected death pension benefits.

The appellant requested a hearing before the Board on her November 2011 substantive appeal.  However, she later indicated in a June 2012 written statement that she no longer desired a hearing.  Accordingly, her request for a Board hearing is withdrawn and appellate adjudication may proceed.  38 C.F.R. § 20.702(e) (2013).


FINDINGS OF FACT

1.  The Veteran and the appellant were marred in October 1958.

2.  The Veteran and the appellant divorced in June 1983 and did not remarry prior to the Veteran's death in May 2001.


CONCLUSION OF LAW

The criteria for recognition as the Veteran's surviving spouse for VA purposes, to include nonservice-connected death pension benefits, have not been met.  38 U.S.C.A. §§ 101, 1102, 1304, 1541 (West 2002); 38 C.F.R. §§ 3.1, 3.50, 3.54, 3.55 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  However, when the law, and not the evidence, is dispositive of the claim, the above provisions are not applicable.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002); see also 38 C.F.R. § 3.159(b)(3)(ii) (holding that VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (holding that VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).

The outcome of this case is controlled by the recognition of the appellant as the Veteran's surviving spouse.  In this case, the facts on this point are not in dispute and the law is controlling.  Further consideration of the VCAA is not required.

The appellant seeks entitlement to nonservice-connected death pension benefits as the surviving spouse of the Veteran.  VA death benefits may be paid to a surviving spouse who was married to the veteran: (1) one year or more prior to the veteran's death, or (2) for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. §§ 1102, 1304, 1541; 38 C.F.R. § 3.54.

A "surviving spouse" is a person whose marriage to a veteran is valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued, and who was the spouse of the veteran at the time of the veteran's death.  38 C.F.R. § 3.50(b); see also 38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).

The facts in this case are not in dispute.  The Veteran and the appellant were married in October 1958.  However, they were divorced in June 1983, and did not remarry at the time of the Veteran's death on May 14, 2001.  In fact, the Veteran remarried another woman sometime in 1991 and divorced her in March 1993.  The Veteran's death certificate lists his marital status as divorced.

The Board further notes that the appellant does not dispute that she and the Veteran were divorced at the time of his death.  In fact, she acknowledged that they were divorced in 1983 on her original application for benefits.  Rather, she contends that she is entitled to VA benefits as she and the Veteran were married for 25 years and they had a child together, and because their marriage ended due to the Veteran's abusive and unfaithful behaviors, which made the marriage unbearable.  She further contends that the Veteran never provided any financial assistance in raising their daughter.

The Board does not dispute the fact that the appellant and the Veteran were married for 25 years and had a child together, or that their marriage may have ended due to the Veteran's fault.  However, the law explicitly states that in order to be recognized as the surviving spouse of a veteran one must be married to the veteran at the time of the veteran's death.  Id.  Here, the Veteran and the appellant were clearly not married at the time of his death in May 2001.  The Board acknowledges that the law does permit VA to look at circumstances where a married couple are separated at the time of a veteran's death, specifically when any separation was due to the misconduct of, or procured by, the Veteran without the fault of the surviving spouse.  Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  38 C.F.R. § 3.53(a).  However, in this case, the undisputed evidence of record reflects the Veteran and the appellant were divorced at the time of the Veteran's death.  In short, it was not a case of separation that would permit consideration of these regulatory provisions.  There is also no evidence that the appellant and the Veteran held themselves out to the public as being married after the 1983 divorce or at the time of his death.

In view of the foregoing, the Board has no choice but to conclude the appellant does not satisfy the legal requirements for recognition as the Veteran's surviving spouse for VA purposes, to include nonservice-connected death pension benefits.  As such, her claim is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (When the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).  The appellant's arguments essentially constitute a theory of equitable relief.  Although the Board is sympathetic to her claim, the Board is without authority to grant it on an equitable basis and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).


ORDER

Entitlement to recognition as the Veteran's surviving spouse for VA purposes, to include nonservice-connected death pension benefits, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


